December 14, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington D.C.20549 Attn:Mr. Christopher Owings Re: USA Synthetic Fuel Corporation CORRESPwith Respect to SEC Comments to Amendment No. 1 to Form 10-12G Filed October 21, 2010 Form 10-Q for the Period Ended September 31, 2010 Filed November 15, 2010 File No. 000-54044 USA Synthetic Fuel Corporation (the “Company”) is in receipt of a letter from SEC dated November 16, 2010 with SEC’s comments to the Company’s Amendment No. 1 to General Form for Registration of Securities on Form 10 which was filed on October 21, 2010 and to the Company’s Form 10-Q for the period ended September 31, 2010 which was filed on November 15, 2010.The letter requested the Company to please respond to these comments within ten business days (by December 1, 2010). An extension was granted for an additional ten (10) business days to December 15, 2010. After discussions with Mr. Ronald E. Alper, SEC Staff Attorney, the Company requests an extension until January 7, 2011, in which to reply to these comments.As discussed with Mr. Alper, the Company will submit full comments to SEC and a modified disclosure as soon as these are completed if prior to January 7, 2011. Please call Mr. Harry H. Graves (Chairman and CFO) at (513) 762-7870 or (513) 569-2376 with any questions you may have regarding this request. Very truly yours, USA Synthetic FuelCorporation By: /s/Harry H. Graves Harry H. Graves Chairman and CFO
